Citation Nr: 0911920	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-32 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from May 1946 to 
May 1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  The Veteran 
had requested a hearing but withdrew his request in August 
2006.

The Veteran had also previously filed a Notice of 
Disagreement with a September 2004 RO determination that he 
was not eligible for VA health care system enrollment as part 
of Priority Group 8.  Subsequently, in October 2007, the 
Veteran was service connected for hearing loss and granted a 
10 percent disability rating.  This status automatically 
qualifies the Veteran for VA health care system enrollment at 
a level above Priority Group 8.  This issue is therefore 
moot.


FINDING OF FACT

The competent evidence fails to demonstrate that tinnitus is 
related to the Veteran's active duty service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in September 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2004 letter advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the September 2004 letter was sent to 
the Veteran prior to the January 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although it was sent after the initial adjudication 
of the Veteran's claim, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and an October 2007 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
private treatment records from St. John's Physicians are of 
record.  Further, the Veteran was provided multiple VA 
examinations in response to his claim.  Although the 
Veteran's service treatment records are not associated with 
the claims folder due to fire, a December 2004 memo 
adequately determined that they do not exist and all 
heightened burdens to notify and assist the Veteran have been 
considered.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).    Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).

Since tinnitus is difficult to diagnose through medical 
examination, the Veteran is presumed competent to present 
evidence of a diagnosis. See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  Thereafter, the Board is only free 
to weigh the credibility of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In this case, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Initially, the 
Board notes that there is conflicting evidence in the record 
as to when the Veteran's tinnitus began.   On his original 
September 2004 claim, the Veteran stated that his tinnitus 
began in October 1946, during his active duty service.  
However, at his September 2007 VA examination, the Veteran 
stated that he did not experience tinnitus during service, 
including as secondary to noise exposure.  Alternatively, he 
stated that his tinnitus began "several years ago."  
Considering the Veteran was out of service for more than 60 
years at the time of the exam, "several years" does not 
suggest the Veteran's tinnitus dates all the way back to 
service.  Additionally, the Board notes that the Veteran was 
not clinically diagnosed with tinnitus until June 2002, more 
than 55 years after his separation from service.  

In addition to the conflicting statements made by the 
Veteran, the Board notes the significant amount of time 
elapsed between the end of the Veteran's active service and 
his first claim of tinnitus.  The Veteran left active duty in 
1947 but did not make a claim until 2004.  The Board observes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the Veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The lack of objective evidence of continuing 
complaints, symptoms, or findings of hearing loss or tinnitus 
for decades after the period of active duty is itself 
evidence tending to show that these disabilities did not 
commence in service or for many years thereafter.  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability). 

In sum, while the Veteran stated in his original claim that 
his tinnitus began during service, a preponderance of the 
evidence, including the Veteran's own subsequent statements, 
indicates that the Veteran's tinnitus did not begin during 
service or shortly thereafter.

Additionally, there is no competent evidence that the 
Veteran's current tinnitus is related to service.  The 
September 2007 VA examiner stated that it is "less likely 
than not" that the Veteran's tinnitus is related to service.  
The Veteran himself has stated that his tinnitus is related 
to service; however, as a layperson he is not competent to 
draw such a conclusion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  

The Veteran's representative asserts that the September 2007 
VA examiner's opinion is flawed.  Primarily, the 
representative contends that the examiner's primary reason 
for his conclusion is that since the Veteran did not 
experience tinnitus in service, it cannot be service-related.  
However, the Board disagrees, noting that the examiner 
explicitly referenced the Veteran's history of post-service 
occupational and recreational noise exposure.  The Board also 
notes that based on a similar set of facts, the examiner came 
to a different conclusion when making an opinion on the 
etiology of the Veteran's hearing loss.  This difference 
demonstrates that the examiner was not merely relying on the 
absence of complaints and symptoms during service.  

The Board has considered its heightened duty to explain its 
reasons and bases in cases where a veteran's service 
treatment records are unavailable for review.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board has also 
carefully considered the benefit of the doubt rule.  Id.  In 
this case, the Veteran has not claimed that he received 
treatment for tinnitus during service.  Rather, in his 
original September 2004 claim, the Veteran stated that he has 
only received treatment for tinnitus from St. John's Medical 
Center.  Since these records are associated with the claims 
file, the benefit of the doubt rule is inapplicable on the 
issue of whether the Veteran received in-service treatment 
and the loss of the Veteran's service treatment records 
presents no prejudice to the Veteran.

In sum, although the Veteran has presented evidence of a 
current diagnosis, a preponderance of the evidence is against 
a finding that tinnitus began during the Veteran's active 
service or shortly thereafter, or that current tinnitus is 
related to his active service.  As such, the benefit of the 
doubt rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for bilateral tinnitus is denied.



____________________________________________
MILO H. HAWLY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


